Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 1 of 8 PAGEID #: 126




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

AUSTIN BINDER, et al.,

                      Plaintiffs,

       v.                                            Civil Action 2:20-cv-5123
                                                     Judge James L. Graham
                                                     Magistrate Judge Elizabeth P. Deavers

BRENTLINGER ENTERPRISES,
D/B/A MIDWESTERN AUTO GROUP, et al.,

                      Defendants.

                                    OPINION AND ORDER

       This matter is before the Court for consideration of Plaintiff Austin Binder’s Motion to

Quash Defendant Rich Hertenstein’s Subpoenas to Academic Institutions. (ECF No. 14.)

Defendant Rich Hertenstein has filed a Memorandum in Opposition (ECF No. 16), and Plaintiff

Binder has filed a Reply (ECF No. 17). For the reasons that follow, the Motion to Quash is

GRANTED IN PART and DENIED IN PART.

                                                I.

       This case arises, in part, out of Defendant Rich Hertenstein’s alleged sexual assaults of

Plaintiff Austin Binder during the fall of 2019. (See ECF No. 1.) At the time, Plaintiff Binder

was in the middle of his fall semester as a senior at The Ohio State University (“OSU”). (ECF

No. 17 at PAGEID # 122.) During the discovery process, Defendant Hertenstein asked Plaintiff

Binder to “[i]dentify all damages you allege resulted from the allegations in the Complaint and

provide an explanation as to how any amounts were derived.” In response, Plaintiff identified, in

part, that he had suffered “Emotional Distress Damages at an amount to be determined.” (See

ECF No. 14-1 at PAGEID # 82.) When asked to supplement this response, Plaintiff added that
    Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 2 of 8 PAGEID #: 127




he had suffered “stress and fear [which] transferred into his school career” and negatively

affected his grades:

         Plaintiff Binder’s stress and fear transferred into his school career. Prior to
         Defendant Hertenstein’s sexual assaults, Plaintiff Binder had very good grades
         during his Senior year. After Defendant Hertenstein sexually assaulted Plaintiff
         Binder, Plaintiff Binder’s grades went from A’s and B’s to C’s in a matter of a
         week.

(ECF No. 14-3 at PAGEID # 97.) In response, Defendant Hertenstein served a second set of

discovery requests on Plaintiff Binder, which included the following request:

         31. Produce all of your education records, including but not limited to special
         education records, report cards, progress reports, transcripts, attendance records,
         and disciplinary records from 2016 through 2020. (In lieu of producing these
         records, you may execute the attached authorizations and provide a list of
         educational institutions to which it should be sent, if any, in addition to Dublin City
         Schools and Columbus State Community College.)

(ECF No. 14-4 at PAGEID # 101.) Plaintiff Binder objected to the request as not relevant and

not properly limited in scope, stated that Plaintiff did not attend Dublin City Schools (“Dublin”)

or Columbus State Community College (“Columbus State”), and without waiving said objections

responded that “the events giving rise to the cause of action occurred during the middle of the

semester and, therefore, are not accurately reflected in Plaintiff Austin Binder’s education

record.” (Id.)

         Shortly thereafter, Defendant Hertenstein served subpoenas on Dublin, Columbus State,

and OSU, each with a return date of August 18, 2021. (See ECF Nos. 14-5 (Dublin), 14-6

(Columbus State), and 14-7 (OSU).) Each subpoena appears to request “[e]ducation records for

Austin Binder, including but not limited to transcripts, disciplinary records, attendance records,

and special education records.”1 (Id.) On August 3, 2021, Plaintiff Binder filed the subject



1
 The subpoena served on OSU appears to be substantially identical to the others, but the as-filed
version does not include the “Exhibit A” which presumably contains the above quoted language.

                                                   2
Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 3 of 8 PAGEID #: 128




Motion to Quash, seeking to quash all three subpoenas by generally arguing that the requested

records are not relevant. (See ECF No. 14.) On August 5, 2021, Defendant Hertenstein filed an

Opposition to the Motion to Quash, generally arguing that the requested records are relevant to

Plaintiff Binder’s emotional distress damages claim. (See ECF No. 16.) On August 13, 2021,

Plaintiff Binder filed a Reply, generally reiterating that the records were not relevant and arguing

that the requests only serve to harass or embarrass Plaintiff Binder. (See ECF No. 17.)

                                                 II.

       Rule 45 of the Federal Rules of Civil Procedure governs third-party subpoenas. Under

Rule 45, parties may command a nonparty to, inter alia, produce documents. Fed. R. Civ. P.

45(a)(1). Rule 45 further provides, however, that “the issuing court must quash or modify a

subpoena that . . . requires disclosure of privileged or other protected matter, if no exception or

waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii). Courts “have held that the scope of discovery

under a subpoena is the same as the scope of discovery under Rule 26.” Hendricks v. Total

Quality Logistics, 275 F.R.D. 251, 253 (S.D. Ohio 2011) (citation omitted).

       The party seeking to quash a subpoena bears the ultimate burden of proof. Id. (citing

White Mule Co. v. ATC Leasing Co. LLC, 2008 WL 2680273, at *4 (N.D. Ohio June 25, 2008)).

If the discovery sought appears “relevant on its face, the party resisting the discovery has the

burden to establish the lack of relevance” but “when relevancy is not apparent on the face of the

request, the party seeking the discovery has the burden to show the relevancy of the request.” Id.

(citation omitted).




(See ECF No. 14-7.) The parties do not dispute that the subpoena served on OSU requests
“[e]ducation records for Austin Binder, including but not limited to transcripts, disciplinary
records, attendance records, and special education records.”

                                                  3
Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 4 of 8 PAGEID #: 129




       Where educational records are requested, however, courts have imposed a “significantly

heavier burden” on the party requesting the discovery of educational records to show its interests

in obtaining the records outweighs “the significant privacy interest of the students.” Black v.

Kyle-Reno, No. 1:12-CV-503, 2014 WL 667788, at *2 (S.D. Ohio Feb. 20, 2014) (quoting Alig-

Mielcarek v. Jackson, 286 F.R.D. 521, 526 (N.D. Ga. 2012)). Thus, courts have ordered

disclosure of educational records when the records are clearly relevant to the claims at issue. Id.

(collecting cases).

                                                III.

       In his Motion to Quash, Plaintiff Binder argues that “the subpoenaed academic records

are not relevant to [his] emotional distress damages.” (ECF No. 14 at PAGEID # 72.) Plaintiff

Binder argues that he did not even attend Dublin or Columbus State at the time Defendant

Hertenstein was his supervisor, and even though he did attend OSU at the time, his drop in

grades “occurred during the middle of the semester, and he was able to recover before he

experienced a drop in grades.” (Id. at PAGEID ## 72-73.) Accordingly, Plaintiff Binder

maintains that “[t]he drop in grades would not be reflected in a transcript.” (Id. at PAGEID #

73.) Plaintiff Binder further argues that the remaining requested records are irrelevant because

he does not allege that Defendant Hertenstein’s sexual assaults caused him to engage in behavior

that caused him to be disciplined at school, he does not assert that his school attendance dropped

off after Defendant Hertenstein sexually assaulted him, and “[t]here is no possible way his

alleged ‘special education’ records, if any, could be relevant.” (Id.)

       In response, Defendant Hertenstein argues that he is entitled to investigate the truth or

veracity of Plaintiff Binder’s statements that he had good grades during his senior year and that

his grades went from A’s and B’s to C’s in a matter of a week as a result of the alleged incidents.



                                                 4
Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 5 of 8 PAGEID #: 130




(ECF No. 16 at PAGEID # 117.) According to Defendant Hertenstein, this includes the ability to

investigate “whether other reasons exist(ed) that could have also caused or contributed to a drop

in grades.” (Id.) Defendant Hertenstein asserts that the requested records are relevant because it

is necessary to establish an “educational baseline” to determine whether Plaintiff Binder’s grades

actually fell, and that “disciplinary records, attendance records, and special education records are

intertwined with the issue of grades, as all three may have either a positive or negative effect on

grades.” (Id. at PAGEID ## 118-119.)

       In reply, Plaintiff Binder maintains that none of the requested records are relevant,

arguing that “[t]he kind of student Mr. Binder was at Dublin High School, CSCC and OSU prior

to his Senior year has no bearing on his academic career during the middle of the semester of his

Senior year at OSU when Defendant Hertenstein sexually assaulted him.” (ECF No. 17 at

PAGEID # 122.) Plaintiff views the subpoenas as “a fishing expedition intended to embarrass

and humiliate Mr. Binder, as well as intimidate him for bringing this lawsuit against Defendant

Hertenstein,” and again insists that even his senior year transcripts from OSU are irrelevant

because he alleges that his grades suffered during the middle of the semester but he was able to

recover before the end of the semester. (Id. at PAGEID # 123.)

       After reviewing the briefing, the Court agrees with Defendant Hertenstein that Plaintiff

Binder has directly put his grades from OSU at issue in this case, but the Court agrees with

Plaintiff Binder that the rest of his grades, and all of his disciplinary records, attendance records,

and special education records are irrelevant. First, by stating that he has experienced “Emotional

Distress Damages” and defining those damages, in part, by saying that his “grades [at OSU]

went from A’s and B’s to C’s in a matter of a week” as a result of the alleged assaults, Plaintiff

Binder has opened the door for Defendant Hertenstein to investigate Plaintiff Binder’s grades at



                                                  5
Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 6 of 8 PAGEID #: 131




OSU. Plaintiff Binder’s main opposition to the production of his OSU transcripts appears to be

the unsupported assumption that the transcripts would not be helpful because Plaintiff Binder

was able to recover from his mid-semester dip in grades. (See ECF No. 17 at PAGEID # 123.)

This argument, however, does not show the OSU transcripts are irrelevant, which is his burden.

While Plaintiff Binder may be correct that the OSU transcripts may not be as informative as

Defendant Hertenstein hopes, the Court agrees with Defendant Hertenstein that the OSU

transcripts are clearly relevant to Plaintiff Binder’s emotional distress damages, and they should

be produced. Accordingly, Plaintiff Binder’s Motion to Quash, ECF No. 14, is DENIED IN

PART, as it relates to his transcripts from OSU.

       On the other hand, the Court agrees with Plaintiff Binder that his transcripts from Dublin

and Columbus State are not relevant to this case. Defendant Hertenstein argues that they are

relevant in order to establish an “educational baseline,” but this argument falls flat – especially

given the fact that Defendant Hertenstein will be able to review Plaintiff Binder’s transcripts

from OSU. First, as it relates to Dublin, the Court notes that Defendant Hertenstein initially only

requested Plaintiff Binder’s educational records from 2016-2020. (See ECF No. 14-4 at

PAGEID # 101.) It now seems clear, however, that at the time Defendant Hertenstein made this

request, he falsely believed that Plaintiff Binder was a senior at Dublin at the time of the alleged

assaults, which conceivably would have placed Plaintiff Binder as a student at Dublin between

2016 and 2020. (See generally ECF No. 16.) Plaintiff Binder has since clarified, however, that

he was a Senior at OSU at the time of the alleged assaults. (ECF No. 17 at PAGEID # 122.) The

Court therefore agrees with Plaintiff Binder that his high school records are irrelevant to his

emotional distress damages claim in this case, especially given the fact that Plaintiff Binder

maintains that the alleged assaults only affected him academically for a short period of time in



                                                  6
    Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 7 of 8 PAGEID #: 132




one semester.2

         For similar reasons, the Court also agrees that Plaintiff Binder’s records from Columbus

State are not relevant to his emotional distress damages claim. While establishing an

“educational baseline” may be relevant for examining the alleged dip in Plaintiff Binder’s

academic performance during part of one semester at OSU, the Court agrees with Plaintiff

Binder that Defendant Hertenstein has failed to demonstrate how Plaintiff Binder’s academic

performance at Columbus State is at all relevant to Plaintiff Binder’s academic performance at

OSU. Accordingly, Plaintiff’s Motion to Quash is GRANTED IN PART, as it relates to

Plaintiff’s transcripts from Columbus State.

         Defendant Hertenstein also seeks Plaintiff Binder’s “disciplinary records, attendance

records, and special education records” from the three schools. (See ECF Nos. 14-5, 14-6, and

14-7.) As correctly highlighted by Plaintiff Binder, however, he has not alleged that he missed

any classes or was ever disciplined as a result of the alleged assaults – he only has alleged that

his grades “went from A’s and B’s to C’s in a matter of a week” as a result of alleged assaults.

(ECF No. 14 at PAGEID # 73.) In an effort to make such records relevant, Defendant

Hertenstein argues that they all “are intertwined with the issue of grades, as all three may have

either a positive or negative effect on grades.” The Court, however, disagrees and finds that

these records are not relevant on their face to Plaintiff Binder’s emotional distress damages

claim. Again, this is especially true considering the very short time frame during which Plaintiff


2
  In his Opposition, Defendant Hertenstein advised the Court that Dublin already had produced
records in response to the subject subpoena, which effectively moots Plaintiff’s Motion to Quash
as to the Dublin subpoena. (ECF No. 16 at PAGEID # 115, n.1.) The Court will not attempt to
un-ring that bell, but for the reasons discussed herein the Court would have granted Plaintiff
Binder’s Motion as to the Dublin subpoena. To be clear, however, by permitting Dublin’s
production in discovery, the Court is expressing no opinion as to the admissibility of those
documents.

                                                  7
Case: 2:20-cv-05123-JLG-EPD Doc #: 18 Filed: 08/17/21 Page: 8 of 8 PAGEID #: 133




Binder alleges he suffered emotional distress damages. For these reasons, the Court finds that

Defendant Hertenstein has failed to meet his “significantly heavier burden” for obtaining

Plaintiff Binder’s disciplinary records, attendance records, and special education records.

Accordingly, Plaintiff Binder’s Motion to Quash is GRANTED IN PART, as it relates to

Plaintiff Binder’s disciplinary records, attendance records, and special education records from

OSU and Columbus State.

                                                 IV.

       Because Plaintiff Binder alleges that his “grades [at OSU] went from A’s and B’s to C’s

in a matter of a week” as a result of the alleged assaults, his grades at OSU are relevant in this

case and should be produced. His other educational records, however, are not relevant and need

not be produced.

       Plaintiff Binder’s records from Dublin already have been produced, so Plaintiff Binder’s

Motion to Quash, ECF No. 14, is DENIED AS MOOT as it relates to the subpoena served on

Dublin City Schools. As it relates to the other subpoenas, however, Plaintiff Binder’s Motion to

Quash, ECF No. 14, is GRANTED IN PART and DENIED IN PART. Defendant

Hertenstein’s subpoenas to Columbus State Community College, ECF No. 14-6, and The Ohio

State University, ECF No. 14-7, are hereby QUASHED, EXCEPT with regard to Defendant

Hertenstein’s request to The Ohio State University for Plaintiff Binder’s transcripts.

               IT IS SO ORDERED.


Date: August 17, 2021                         /s/ Elizabeth A. Preston Deavers
                                              ELIZABETH A. PRESTON DEAVERS
                                              UNITED STATES MAGISTRATE JUDGE




                                                  8
